Citation Nr: 0332732	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  00-07 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151, for 
residuals of a hormone treatment.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



REMAND

On June 4, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ask the appellant to identify all 
medical care providers, inpatient and 
outpatient, VA and private, who provided 
the veteran with testosterone treatment 
since 1956.  After securing any necessary 
release, obtain copies of such records 
from each medical care provider the 
appellant identifies.  

2.  Whether or not the appellant responds 
to the request in the preceding 
paragraph, contact the VA facilities 
located in Lebanon, Pennsylvania (1700 
South Lincoln Avenue, Lebanon, PA 17042, 
phone: (717) 272-6621), Portland, Oregon 
(3710 SW U.S. Veterans Hospital Road, 
Portland, OR 97239, phone: (503) 220-
8262), and Omaha, Nebraska (4101 
Woolworth Avenue, Omaha, NE 68105, phone: 
(402) 346-8800), and request copies of 
the appellant's treatment records from 
each of these facilities.

3.  After the development requested above 
has been completed to the extent 
possible, contact the Omaha, Nebraska, VA 
Medical Center at 4101 Woolworth Avenue, 
Omaha, NE 68105, phone: (402) 346-8800), 
and make an effort to obtain a 
supplemental medical opinion from the 
same VA examiner who provided opinions in 
the written report dated May 5, 2003.  
That physician should be provided with 
the claims folder including the records 
obtained since his earlier medical 
report.  He should be requested to submit 
a supplemental opinion as to (1) whether 
additional disability resulted from VA 
hormonal treatment and (2) whether it is 
as likely as not such additional 
disability was causally related to any 
carelessness, negligence, lack of skill, 
error in judgment, or similar instance of 
fault on the part of the VA.

4.  If you are unable to obtain a 
supplemental opinion from the same 
examiner who provided the opinion in May 
2003, contact the same VA medical 
facility and schedule another examination 
by a specialist in endocrinology for the 
purpose of obtaining a new opinion as to 
(1) whether additional disability 
resulted from VA hormonal treatment and 
(2) whether it is as likely as not such 
additional disability was causally 
related to any carelessness, negligence, 
lack of skill, error in judgment, or 
similar instance of fault on the part of 
the VA.  The claims file should be made 
available to the examiner for review in 
conjunction with the examination.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





